Schedule A to the Expense Limitation Agreement between Guinness Atkinson Funds and Guinness Atkinson Asset Management, LLC The Adviser has agreed to limit the total annual fund expenses of the following Funds, expressed as a percentage of each Fund’s average daily net assets, for the periods indicated. Fund Annual Expense Limit Expiration Date* Alternative Energy Fund 1.98% June 30, 2012 Asia Focus Fund 1.98% June 30, 2012 Asia Pacific Dividend Fund 1.98% June 30, 2012 China & Hong Kong Fund 1.98% June 30, 2012 Global Energy Fund 1.45% June 30, 2012 Global Innovators Fund 1.55% June 30, 2012 Renminbi Yuan & Bond Fund 0.90% June 30, 2012 Inflation Managed Dividend Fund 0.68% June 30, 2013 Adopted April 25, 2004 Ratified by the Board of Trustees of Guinness Atkinson Funds May 7, 2004 Amended and approved by the Board of Trustees of Guinness Atkinson Funds February 24, 2006. Amended May 4, 2007 Continued May 2, 2008 Continued May 24, 2010 Continued May 9, 2011 Amended and approved by the Board of Trustees of Guinness Atkinson Funds March 2, 2012 * Amounts limited in the current year must be recouped by the end of the designated fiscal year.
